DETAILED ACTION
This office action is in response to Application No. 16/188,893, filed on 13 November 2018.  Claims 1-14 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract mental process without significantly more. The claim(s) recite(s) creating an allocation map, mapping registers to signals, listing signals and registers as being mapped to one another, and detecting that values of signals are determined from values of other signals based on a calculation rule, which could be performed in the mind or with pen and paper.  Specifically, the claimed invention is directed to recognizing and listing relationships between signals and registers; the process is performed if a circuit designer/engineer, looking at a design/code and identifies signals and registers that are related to each other and notes these relationships in some way (e.g., by writing them down).

Claims 11 and 12 recite reading out the first register from the FPGA and determining the second signal value from the calculation value.  Determining the second signal value is an abstract mental process similar to claim 1.  Reading out the first register from the FPGA is insignificant extra-solution activity (specifically, data gathering); the claimed invention is a process for merely using/manipulating the data collected from the FPGA.
Claims 13 and 14 are similar to claims 11 and 1 and are abstract under similar reasoning.  Furthermore, claim 13 merely recites the FPGA in the preamble, and no actual step requires any interaction with the FPGA.
This judicial exception is not integrated into a practical application because aside from the abstract idea, the only additional limitation is automation in some unspecified way, which is simply generic computer implementation of the abstract idea.  Claims 11 and 13 recite reading out data, but as discussed above, this is merely insignificant extra-solution activity that is insufficient for integrating the abstract idea into a practical application.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generic computer implementation and insignificant extra-solution activity do not constitute ‘significantly more’.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, and 14 recite “using … at least a first signal at a first location”, “using a second signal at a second location”, and “using an allocation map”, without recite any steps for said use.  It is therefore unclear what the claims actually require to satisfy the “using” limitations.  All other claims depend from either claim 1 or 13 and are rejected for the same reasons.
Claim 3 recites “the allocation rule”, which lacks proper antecedent basis.
Claim 8 recites “the first calculation rule”, which lacks proper antecedent basis.
Claim 10 recites “the method in the allocation map”, which lacks proper antecedent basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
20 November 2021